Citation Nr: 1752539	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  12-35 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1984 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In his December 2012 substantive appeal, the Veteran selected a Travel Board hearing.  In August 2014, the Veteran withdrew his Travel Board hearing request.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary to have a complete record to decide the claim, so the Veteran is afforded every possible consideration.

According to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  In some cases a medical examination may also require an opinion as to etiology - the underlying medical cause of a particular disability or condition.  Cf. id.  For the reasons that follow, the Board finds that the Veteran's OSA represents such a case.

The Veteran contends that his OSA began during service.  The Board notes that the Veteran's service treatment records (STRs) are silent for sleep disturbances, yet they note evidence of substantial weight gain, gastrointestinal symptoms, and trouble breathing due to a deviated septum.  His 1984 enlistment examination reported his weight as 167 pounds.  In June 1991 the Veteran was seen for a weight problem; he was noted to weigh 192 pounds and a dietary medicine consult was recommended.  STRs dated in May 1990 indicated that the Veteran was entered into the Active Duty Weight Management Program.  He was also treated on multiple occasions, including hospitalization, for acute gastroenteritis, and was seen for nasal congestion and difficulty breathing, and provisionally found to have a deviated nasal septum in June 1988.  The Veteran's 1992 separation medical history report indicated that he did not have trouble sleeping, did not have a recent gain in weight, and did not have frequent or severe headaches.  On an Army National Guard entry examination dated in January 1997, the Veteran denied recent gain or loss of weight, frequent indigestion or intestinal trouble, frequent trouble sleeping, and frequent or severe headaches; no pertinent abnormalities were noted on examination at the time. 

A July 2006 private treatment record indicated that the Veteran generally had undistorted sleep nightly and that he usually slept more than nine hours in a twenty-four hour period.  He stated that sleepiness interfered with his social life.  The Veteran reported heavy snoring, pauses in breathing when he slept, trouble concentrating or remembering things during the day, and restless sleep.  The Veteran had a sleep study that revealed he had mild to moderate obstructive sleep apnea hypopnea syndrome.  The Veteran was encouraged to lose weight and use a continuous positive airway pressure (CPAP) machine.  

A May 2010 VA treatment record revealed that the Veteran usually slept 6 hours at a time with a CPAP machine.

An August 2010 VA Sleep Study revealed that the Veteran had OSA, not positional.

In a letter received in December 2010, the a family member stated that the Veteran snored heavily, choked and gasped for air while sleeping, gained weight, was constantly tired, and had headaches and heartburn since she met him in 1987.  The symptoms above negatively impacted the Veteran's ability to interact with his family.  Also, the Veteran had a stroke at the age of 38.  

In a letter received in December 2012, a family member stated that the Veteran snored heavily, choked and gasped for air while sleeping, gained weight, was constantly tired, and had headaches and heartburn during his military service.  

Accordingly, as there is evidence of a current disability as well as lay and potential medical evidence of incurrence during service, an etiology opinion is required to assist the Veteran in further adjudication of his OSA claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current sleep apnea disability.  Any indicated tests should be accomplished.  The examination report should indicate that the claims file was reviewed.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current sleep apnea had its clinical onset during service or is related to any in-service disease, event, or injury.  The examiner should address the significance, if any, of the lay statements indicating that the Veteran experienced sleep problems in service.  Also, the examiner should address the evidence of substantial weight gain, gastrointestinal symptoms, and trouble breathing due to a deviated septum during active duty service.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Following completion of the foregoing, the AOJ must review the claims folder and ensure that all of the requested development has been conducted and completed in full.  In particular, the AOJ should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action. 

3.  After the requested development has been completed, the AOJ should readjudicate the merits of the Veteran's claims based on all the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board.   
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


